UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7526


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEPHANIE MOHR,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:00-cr-00453-DKC; 8:03-cv-02893-DKC)


Submitted:    October 16, 2009              Decided:   October 27, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barry Coburn, Jeffrey Carll Coffman, COBURN & COFFMAN, PLLC,
Washington, D.C.; Rachel Marblestone Kamins, BENNETT & BAIR,
LLC, Greenbelt, Maryland, for Appellant.    Chan Park, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stephanie Mohr seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2009)

motion   and    denying      her    motion       to   amend.          The    order    is    not

appealable      unless       a     circuit       justice        or     judge       issues     a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2006).                      A

certificate      of       appealability          will      not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).           A   prisoner          satisfies      this

standard   by    demonstrating         that      reasonable          jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have     independently          reviewed      the       record    and

conclude      that    Mohr       has   not       made     the        requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court     and    argument        would    not    aid        the   decisional

process.

                                                                                   DISMISSED



                                             2